Filed 10/25/22 P. v. Gonzalez CA3
Opinion following rehearing
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yolo)
                                                            ----




    THE PEOPLE,                                                                                C086562

                    Plaintiff and Respondent,                                   (Super. Ct. No. CRF-16-4909)

           v.                                                                    OPINION ON REHEARING

    JUSTIN MATTHEW GONZALEZ et al.,

                    Defendants and Appellants.




         A jury convicted defendants Justin Matthew Gonzalez and Alexis Ivan Velazquez
of the murder of Ronald Antonio.1 Gonzalez and Velazquez, who belonged to the Varrio
Bosque Norteño gang (also known as VBN), evidently mistook Antonio for a rival gang
member. Gonzalez held Antonio and Velazquez stabbed him.


1     The defendants’ briefs refer to the victim as Ronald Antonio Fontanilla.
Witnesses at trial, including the victim’s sister, refer to him as Ronald Antonio, as do we.

                                                             1
       The jury found Gonzalez guilty of second degree murder (Pen. Code, § 187, subd.
(a)—count 1)2 and Velazquez guilty of first degree murder. (§§ 187, subd. (a), 189—
count 1.) The jury also found Gonzalez guilty of criminal street gang activity (§ 186.22,
subd. (a)—count 2), and found true the allegation that he murdered Antonio for the
benefit of a criminal street gang. (§ 186.22, subd. (b)(1).) In Velazquez’s case, the jury
convicted him of criminal street gang activity (§ 186.22, subd. (a)—count 2) and found
that he personally used a dangerous or deadly weapon to kill Antonio (§ 12022, subd.
(b)(1)), he was an active participant in a criminal street gang (§ 186.22, subd. (b)(1)), and
the special circumstance that he committed the murder for the benefit of the gang. (§§
186.22, subd. (f), 190.2, subd. (a)(22).) Gonzalez was sentenced to 70 years to life plus
20 years for two prior convictions. Velazquez was sentenced to life without parole.
       Gonzalez contends that Senate Bill No. 1437 (2017-2018 Reg. Sess.) (Senate Bill
1437), which eliminated the natural and probable consequences doctrine as it relates to
murder, is retroactive to his case and requires reversal of his murder conviction. In
supplemental briefing, Gonzalez further asserts that Senate Bill No. 775 (2021-2022 Reg.
Sess.) (Senate Bill 775) also applies retroactively and permits him to raise the elimination
of the natural and probable consequences doctrine on direct appeal. The Attorney
General concedes Senate Bill 1437 and Senate Bill 775 apply retroactively, but argues
that based on the record, Gonzalez is not entitled to reversal. We disagree. Therefore,
we reverse Gonzalez’s conviction for second degree murder.
       Velazquez contends that the trial court erred in responding to the jury’s question
regarding the meaning of the phrase “knowing the consequences” in CALCRIM No. 521,
the pattern instruction on first degree murder. We find no error in the court’s answer,




2      Undesignated statutory references are to the Penal Code.

                                              2
which was appropriately based on People v. Cordero (1989) 216 Cal.App.3d 275, 282
(Cordero).
      We granted petitions for rehearing filed by Gonzalez and Velazquez contending
that the amendments to section 186.22 made by Assembly Bill No. 333 (Stats. 2021, ch.
699, § 3) (Assembly Bill 333), effective January 1, 2022, require reversal of the gang
participation convictions and vacation of the gang enhancements, including the gang-
murder special circumstance. We agree that Assembly Bill 333 applies to this case, and
under the statutory amendments made by the bill, the gang counts must be reversed and
the gang enhancements and special circumstance vacated.3
                              FACTUAL BACKGROUND
      On August 30, 2016, Y.C., a former Norteño gang member, was living in the Casa
del Sol mobile home park. When he was active in the Norteño gang, he had heard the
term “Scrap” used as a disrespectful reference to the rival Sureño gang. He identified
Gonzalez (known to him as “Bandit”) and Velazquez (known as “Oso”) in court as two
men he frequently saw in the unit next door where two women lived. Around 8:30 p.m.
on August 30, Gonzalez, with Velazquez, came up to Y.C. and asked him if he was a
Scrap and “if I bang.” He understood that Norteños used the question, “Do you bang?” to
determine if an individual is associated with the Sureño gang. Velazquez also said the
word “Bosque.” Y.C. knew that if he did not confirm that he was an active Norteño—
that is, if he was a dropout from the gang or a Sureño—his response could lead to
violence. He told Gonzalez and Velazquez that he did not bang. The women from next
door grabbed Gonzalez and Velazquez and told them to leave Y.C. alone.
      Aaron Moe, a gang investigator from the Yolo County District Attorney’s Office,
explained that Varrio Bosque Norteño or VBN is a Norteño-affiliated street gang in




3     This matter was reassigned to the panel as presently constituted in June 2022.

                                            3
Woodland, California. VBN claims control of Woodland. Based on his review of the
evidence in the case, Investigator Moe testified that on August 30, 2016, Gonzalez and
Velazquez were active members of VBN.
       Investigator Moe testified that “hood checking” involves a gang member
confronting individuals not known to the area or the gang and determining their gang
association by looking at tattoos or clothing or by their responses to questions. Active
VBN members hood check people in Woodland. A confrontation can turn violent if the
individual answers to being a Sureño.
       Around 10:30 p.m. on August 30, 2016, Marco A., a resident of Casa del Sol and a
former Norteño, had come home from work and was walking his dog. He was
confronted by two Hispanic men. Marco told them he did not want any problems. He
tried to back up but they kept coming forward and pushing against him. One of them was
trying to calm the other. Marco was wearing his blue work uniform. Blue is the color
associated with the Sureño gang. The men were asking him who he was and where he
was from. He assumed they were gang members and were asking about gang association
because of his blue clothes. Marco had a knife and pulled it out. The blade flipped out
on its own and he put it away, continuing to say that he did not want problems. When the
men kept backing him up, Marco took off and went home.
       That evening Pedro M. was talking to Antonio outside Pedro’s unit at Casa del
Sol. The two men left to walk to a nearby bar around 10:00 p.m. to play a game of pool.
Just before they got to the trailer park office, a car pulled up and some women got out
screaming. One of them was bleeding. Pedro told Antonio to keep on walking. The
women stopped screaming and got in the car to leave. One of the women said she wanted
to borrow Pedro’s shirt but he refused and kept on walking. The woman stopped Antonio
and he gave her his shirt to stop the bleeding. Pedro kept walking. When he turned
around, he did not see anyone. He turned back towards his house but heard screaming
and a lot of running and yelling. He decided to walk to his house, keeping his head

                                             4
down. When he got to the house, Antonio was lying by the front doorsteps and his
stepdaughter Sara D. was calling 911.
       Earlier Sara, who was visiting her mother at Casa del Sol, had heard people
screaming. She asked her mother where Pedro was, looked out the living room window,
and saw some people and a man with an eight- to ten-inch knife. The man had long hair
and a beard and was wearing a white shirt. Sara heard a knock on the door but was afraid
to open it. She waited “a little bit” and then opened it. She saw Antonio lying on the
stairs bleeding. He could not talk. She knew he was dying because his breathing was
labored. She saw a lot of blood. Antonio was not wearing a shirt. She called 911.
       Sara looked around and saw people running. Some minutes passed and a tall, thin
White girl with red and orange hair came up. Sara asked the girl if she saw anything, if
she knew who did it. The girl said, “Oh, my God, I can’t believe they did this.” When
she asked the girl again if the girl knew who did it, the girl said, “Yes, El Oso.”
       Isaiah M. was living in Casa del Sol on August 30, 2016. That night he heard two
Latina women arguing in his front yard. After they left, he went outside to take out the
trash, saw Antonio and Pedro passing by, and greeted them. Then he heard screaming,
walked around the corner, and saw Antonio taking off his shirt and giving it to a woman.
The woman wrapped up her arm with it. Isaiah saw blood on her shirt and arm. He
walked over and asked if she needed help or wanted him to call an ambulance. He saw
that she was cut from the right elbow to the forearm, about three to four inches, and
bleeding a lot. She was using Antonio’s shirt to stop the bleeding. The woman said, “Is
that him?” Isaiah asked again if she needed him to call an ambulance or the police, and
she said, “No. You did this to me . . . you fucking Scrap.” He knew that the word
“Scrap” was a derogatory term that a Norteño used for a Sureño. He had heard the word
before though he was never in a gang. He asked what she was talking about. She opened
a little, one-inch-blade knife and kicked him three times in the leg.



                                              5
       Isaiah turned and ran. He saw Antonio watching at the corner. Antonio said,
“Don’t hurt me.” Isaiah told Antonio that he did not do anything and should go hide in
his house. Antonio started running. Isaiah saw two Hispanic men running from the
entrance of the park towards him, one wearing a white shirt and one wearing a black
shirt, both with short hair. One of them yelled, “Bosque,” which he had heard before in
reference to a Norteño gang. He ran to his father-in-law’s trailer and called 911.
       Raquel P. lived at Casa del Sol on August 30, 2016. She saw Antonio, her
neighbor, get stabbed that night.
       Raquel saw two young men, neighbors who lived up the street, coming towards
her when she left her trailer to check her mail at approximately 9:45 p.m. She also saw
two women in a white van arguing. One of them was driving and the other was outside
the van yelling, “No. Nina. Don’t go. Don’t go.” A third woman—who looked
“American,” with strange hair that could have been a wig—came up, pointed in
Antonio’s direction, and yelled to the two men, “Come here. This is where the piece of
shit is at.” The men ran in the direction she was pointing.
       One of the men had a knife. He had long hair and a beard. The knife was long
with a white handle. The other man was clean-shaven, thin and taller than the man with
the weapon. Both men were wearing blue pants and white T-shirts.
       Raquel testified that Antonio was trying to get to his house but the men stopped
him. The man with long hair had the weapon in his hand. The other man wrapped his
arms around Antonio from behind. Antonio tried to get away but there were two people
attacking him. The man with the knife grabbed Antonio by the hand and stabbed him
twice. The men let go of Antonio, he fell down, and they ran off. Antonio tried to get up
and walk. He crawled to his neighbor’s house, knocked on the door, and fell backwards
onto a wooden bench.
       Raquel stood still with her head lowered because she was afraid. The men ran past
her and were gone when she turned her head. Five minutes later, the American woman

                                             6
came up and saw Antonio bleeding on the ground. She said, “Oh, my fucking God. The
fucking Oso did. He really did.”
       The police brought out four males for Raquel to view at the scene. She identified
a young man with long hair as the man who stabbed Antonio. The man she described as
the stabber was Velazquez. She identified that man in court as Velazquez.
       At the scene, Raquel could not identify Gonzalez as the man with Velazquez. The
next day she could not identify Gonzalez in a photo lineup. At trial, she did identify
Gonzalez as the person who held Antonio while Velazquez stabbed him.
       On August 30, 2016, at approximately 11:00 p.m., Cristian H. was in his car with
friends in front of his home at Casa del Sol. He saw a man chasing Antonio. Both men
fell down and got up again. He got out of his car and was standing in front of his house.
Cristian heard Antonio screaming something like, “Oh, don’t” or “No, don’t do it.”
Antonio put his hands out, palms in front of him. Cristian saw the other man pull
something from his waist and it looked as if he was stabbing Antonio. When Cristian
went to where the men were, he saw a trail of blood and the body of Antonio. The man
stabbing Antonio was tall and had long hair.
       Ruby Aradoz attended most of the trial as a codefendant. On December 1, 2017,
Aradoz entered into an agreement to plead guilty to being an accessory after the fact to a
felony. (§ 32.) The prosecutor agreed to dismiss that charge if Aradoz provided truthful
testimony and cooperated with the prosecution.
       Aradoz testified she had been drinking vodka before going to Casa del Sol on
August 30, 2016, and was very intoxicated. A lot of things were blacked out and a blur
to her. She could remember parts of that night and testified to the parts she remembered. 4



4       For example, Aradoz could not remember contact with Isaiah or her calling him a
“Scrap,” but she did not deny it occurred. She had blacked out. Aradoz heard Isaiah
testify that she had a knife. She testified it was possible but unlikely.

                                               7
       On August 30, Aradoz went to Casa del Sol in a car with some friends between
9:00 and 10:00 p.m. to get food at the trailer of a friend. After they parked the car, her
friends went on foot to the trailer and Aradoz stayed in the car.
       Aradoz remembered being in the parking lot for a while. She remembered talking
to a Hispanic man on a bicycle. When he left, Aradoz noticed she was bleeding from a
four- to five-inch laceration on her right arm. She did not know the man or remember
their conversation.
       She approached two men and asked for help. She asked if they knew what
happened to her or who did it. She asked one of the men for his shirt to stop the bleeding
and he gave it to her.
       Aradoz walked away from the men, wrapping her arm in the shirt. Then there was
a commotion. She saw a man she knew as Oso turning the corner and running down the
street. Her middle name is Morning Feather. He pointed at her and said, “Feather,” more
as a question. She ran in the same direction. Gonzalez was running behind Velazquez
and Aradoz’s friend was running as well.5
       Next, Aradoz remembered Velazquez and Gonzalez having a physical altercation
with a person who she later found out was Antonio. It seemed like a fistfight but she did
not see any punches thrown. Antonio was on the ground and the two men were on top of
him on their knees. Aradoz then saw Velazquez standing over Antonio with a big kitchen
knife. Aradoz walked away with her friend.
       Gonzalez approached Aradoz and her friend. He was cursing. He had a knife in
his hand. It was a kitchen knife that was as long as the knife Velazquez had, but not as
wide. Aradoz’s friend told Gonzalez to leave them alone. Gonzalez walked back to
Velazquez.



5      Aradoz’s friend, Amanda Heflin, who Aradoz knew as Amanda Herrera, could not
be located by police.

                                              8
       Aradoz did not see the knives until after the altercation with Antonio. Aradoz did
not see either attacker stab Antonio. Aradoz and her friend walked back to her car and
went to UC Davis Medical Center.
       Aradoz identified Velazquez and Gonzalez in court as the men who attacked
Antonio.
       Antonio was 41 when he was murdered. He had grown up in Casa del Sol.
Antonio had been working at Big O Tires for seven or eight years at the time of his death.
He was living with and caring for his elderly father, who could no longer care for
himself. Antonio was Filipino, born in the Philippines. He had never been in a gang.

                                       DISCUSSION

                                              I
                                   Gonzalez’s Contention
                           Senate Bill 1437 and Senate Bill 775
       Gonzalez contends that his second degree murder conviction should be reversed
because Senate Bill 1437 amended sections 188 and 189 to eliminate the natural and
probable consequences doctrine for second degree murder, under which he contends he
was convicted.
       As summarized by the California Supreme Court in People v. Gentile (2020) 10
Cal.5th 830, superseded by statute on other grounds as stated in People v. Hola (2022) 77
Cal.App.5th 362, 370 (Gentile): “Senate Bill 1437 ‘amend[ed] the felony murder rule
and the natural and probable consequences doctrine, as it relates to murder, to ensure that
murder liability is not imposed on a person who is not the actual killer, did not act with
the intent to kill, or was not a major participant in the underlying felony who acted with
reckless indifference to human life.’ (Stats. 2018, ch. 1015, § l, subd. (f).)” (Gentile,
supra, at p. 842.)




                                              9
       “[T]o amend the natural and probable consequences doctrine, Senate Bill 1437
added section 188, subdivision (a)(3) . . . : ‘Except [for felony-murder liability] as stated
in subdivision (e) of Section 189, in order to be convicted of murder, a principal in a
crime shall act with malice aforethought. Malice shall not be imputed to a person based
solely on his or her participation in a crime.’
       “. . . Senate Bill 1437 added section 1170.95 [now section 1172.6]6 to provide a
procedure for those convicted of felony murder or murder under the natural and probable
consequences doctrine to seek relief under the two ameliorative provisions above.”
(Gentile, supra, 10 Cal.5th at pp. 842-843.)
       The court concluded that “section 188[, subdivision] (a)(3) bars conviction for
second degree murder under a natural and probable consequences theory.” (Gentile,
supra, 10 Cal.5th at p. 851.)
       Senate Bill 1437 did not become effective until after Gonzalez was convicted. In
such a case, the Gentile court held that “[t]he ameliorative provisions of Senate Bill 1437
do not apply on direct appeal to nonfinal convictions obtained before the law became
effective. Such convictions may be challenged on Senate Bill 1437 grounds only through
a petition filed in the sentencing court under section 1170.95.” (Gentile, supra, 10
Cal.5th at pp. 851-852.)
       We granted Gonzalez’s request for supplemental briefing for the parties to address
the effect of Senate Bill 775 (Stats. 2021, ch. 551, § 2, eff. Jan. 1, 2022), which was
enacted in part to overrule Gentile. As stated in an Assembly Report: “In Gentile, the
California Supreme Court found that the petition process set forth in [] section 1170.95 is
the exclusive remedy for retroactive [Senate Bill] 1437 relief on nonfinal judgments. ([]
Gentile, supra, 10 Cal.5th at pp. 851-859.) Generally, the rule is that a judgment is not



6      Effective June 30, 2022, former section 1170.95 was recodified without
substantive change as 1172.6. (Stats. 2022, ch. 58, § 10.)

                                               10
final until the time for petitioning for a writ of certiorari in the United States Supreme
Court has passed. (People v. Vieira (2005) 35 Cal.4th 264, 306, quoting People v.
Nasalga (1996) 12 Cal.4th 784, 789, fn. 5.) [¶] This bill would provide that where a
conviction is not final, it may be challenged on [Senate Bill] 1437 grounds on direct
appeal from that conviction.” (Assem. Com. on Public Safety, Rep. on Sen. Bill 775
(Reg. Sess. 2021-2022) July 13, 2021, p. 11.)
       Senate Bill 775 added subdivision (g) to former section 1170.95: “A person
convicted of murder, attempted murder, or manslaughter whose conviction is not final
may challenge on direct appeal the validity of that conviction based on the changes made
to Sections 188 and 189 by Senate Bill 1437 (Chapter 1015 of the Statutes of 2018).”
       Here, the trial court instructed the jury with CALCRIM No. 403 that Gonzalez
could be convicted of second degree murder under a theory of natural and probable
consequences if the jury decided he was guilty of assault by means of force likely to
produce great bodily injury. In rebuttal closing argument, the prosecutor stated there
were three ways the jury could convict Gonzalez of second degree murder. The first was
by finding that Gonzalez committed intentional murder that was not premeditated and
deliberate, as required to convict for first degree murder.
       The prosecutor then told the jury: “The other way you can get to second-degree
murder on Mr. Gonzalez—and there’s actually two other ways, but I’m just going to talk
about one for purposes of this rebuttal—and that’s the theory of natural and probable
consequence [sic]. And the way the law finds it is this: If you find that Mr. Gonzalez
and Mr. Velazquez were out that night engaging in what’s called an assault by means of
force likely to produce great bodily injury, they were engaged in conduct that was likely
to produce an assaultive great bodily injury on somebody. And as a result of that assault
by means of force likely to produce great bodily injury, Alexis Velazquez actually killed
somebody, in this case Mr. Antonio. Mr. Gonzalez is guilty of second-degree murder if



                                              11
you believe that that murder that Mr. Velazquez committed was a natural and probable
consequence of the assault by means of force likely to produce great bodily injury.”7
       The jury found Gonzalez not guilty of first degree murder and guilty of second
degree murder.
       In People v. Sanchez (2022) 75 Cal.App.5th 191, the appellate court addressed the
effect of Senate Bill 775 on an attempted murder conviction where the trial court
instructed the jury on a valid theory (aiding and abetting) and an invalid theory (natural
and probable consequences). The Sanchez court held that where the jury is instructed on
both legally valid and invalid theories, the murder conviction must be reversed unless the
court can determine beyond a reasonable doubt that the jury based its verdict on a legally
valid theory. The appellate court “presume[s] the legally invalid theory infected the
verdict because jurors are not ‘ “ ‘equipped to determine whether a particular theory of
conviction submitted to them is contrary to law . . . .’ ” ’ [Citation.] We ‘must reverse
the conviction[s] unless, after examining the entire cause, including the evidence, and
considering all relevant circumstances,’ we determine the error is ‘harmless beyond a
reasonable doubt.’ ” (Sanchez, supra, at pp. 196-197; see In re Martinez (2017) 3 Cal.5th
1216, 1224; People v. Aledamat (2019) 8 Cal.5th 1, 13.)
       The Attorney General argues that “the record demonstrates that the retroactive
instructional error was harmless beyond a reasonable doubt” because “there was
overwhelming evidence that Gonzalez participated directly in the murder,” citing
evidence that: Gonzalez joined a fellow gang member, Velazquez, in hood checking the
Casa del Sol mobile home park; Velazquez armed himself with a knife after a resident
pulled a knife; Gonzalez and Velazquez chased down Antonio; Gonzalez held Antonio,



7      The other way Gonzalez could be convicted of second degree murder was direct
aider and abettor liability. The jury was instructed with CALCRIM Nos. 400 and 401
regarding aider and abettor liability.

                                             12
whose pleas for mercy Gonzalez and Velazquez ignored while Velazquez stabbed him;
Velazquez stood over Antonio as they dropped him to the ground; Gonzalez was seen
with a knife afterwards; Velazquez and Gonzalez fled and hid in a trailer; and Antonio
died from stab wounds.
       Here, however, the prosecutor relied heavily in rebuttal argument on the natural
and probable consequences doctrine rendered invalid by Senate Bill 1437 and Senate Bill
775, and did not discuss direct aider and abettor liability. (See In re Martinez, supra, 3
Cal.5th at pp. 1226-1227 [evidence does not compel conclusion that jury relied on direct
aider and abettor theory where prosecutor argued natural and probable consequences
doctrine at length in closing argument and rebuttal].) The Attorney General suggests
rebuttal argument is less influential. We disagree. The prosecutor’s rebuttal argument
constitutes “an especially critical period of trial,” coming immediately before the jury
begins to deliberate. (People v. Pitts (1990) 223 Cal.App.3d 606, 694; see also U.S. v.
Ayala-Garcia (1st Cir. 2009) 574 F.3d 5, 20 [“the rebuttal context increased the
likelihood of prejudice because the improper remarks were among ‘the last words spoken
to the jury by the trial attorneys’ ”].) The last thing the jury heard was the prosecutor
urging the natural and probable consequences doctrine as a basis on which to convict
Gonzalez of murder if jurors harbored doubts that the evidence showed he was a directly
involved in Antonio’s death.
       Moreover, the court also instructed the jury that “the prosecution has alleged
multiple theories of liability for second-degree murder” against Gonzalez. The court
advised the jury: “If the jury does not unanimously agree that Justin Gonzalez committed
first-degree murder, it may still find him guilty of second-degree murder if all 12 jurors
unanimously agree that second-degree murder was committed under one of three
theories: [¶] One, he directly committed the murder as defined in other instructions; [¶]
Two, he aided and abetted a murder, as defined in other instructions; [¶] Or, [¶] Three, he
aided and abetted Alexis Velazquez in the target offense of assault by mean of force

                                             13
likely to produce great bodily injury, as that crime is defined in other instructions, and the
murder was a natural and probable consequence of that target offense, as that theory of
liability is explained in other instructions. [¶] In order to return a guilty verdict against
Justin Gonzalez for second-degree murder, the jury must be unanimous in its findings of
guilt, but all 12 jurors do not need to agree on the theory of liability that establishes guilt
of second-degree murder. [¶] Further, the individual jurors do not need to decide
amongst the three theories for second-degree murder, so long as each juror is convinced
that at least one theory applies.”
       Thus, the jury instructions do not establish that jurors did not convict Gonzalez
under the theory of natural and probable consequences. To the contrary, the instructions
informed the jury that it could convict Gonzalez of second degree murder if one juror
embraced the natural and probable consequences theory, while the other 11 were
convinced he was guilty under the other two theories. 8
       We conclude the error in instructing the jury on the natural and probable
consequences doctrine is not harmless beyond a reasonable doubt and the verdict against
Gonzalez must be reversed.9
       We agree with the Attorney General that where, as here, a defendant secures a
reversal on appeal of his or her conviction due to trial error other than insufficiency of the
evidence, the defendant is subject to retrial. (People v. Hernandez (2003) 30 Cal.4th 1, 6;


8      In our prior opinion, we rejected the Attorney General’s argument that the jury’s
finding Gonzalez guilty on count 2 for criminal street gang activity (§ 186.22, subd. (a))
demonstrated that the trial court’s error in instructing the jury on the natural and probable
consequences doctrine was harmless. In light of our reversal of Gonzalez’s count 2
conviction under the legislative amendments made by Assembly Bill 333, this argument
is moot and we do not address it.
9      In light of this conclusion, we do not address as moot Gonzalez’s other claims
regarding, inter alia, failure to provide discovery, admission of a jailhouse telephone call,
prosecutorial misconduct, cumulative error, imposition of consecutives sentences, and
ineffective assistance of counsel.

                                               14
see also In re D.N. (2018) 19 Cal.App.5th 898, 902 [“Double jeopardy forbids retrial
after a reversal due to insufficient evidence to support the verdict. [But] [w]here the
prosecution makes its case under the law as it stood at trial, double jeopardy is not
implicated as it would otherwise be where there is evidentiary insufficiency”].)
                                             II
                                  Velazquez’s Contention
       Velazquez contends the trial court erred in responding to a jury question regarding
the meaning of the phrase “knowing the consequences” in CALCRIM No. 521, the
pattern instruction on first degree murder. Velazquez argues that the court’s use of
language taken from Cordero, supra, 216 Cal.App.3d 275 to formulate a response to the
jury’s question “diminished the requirement that the prosecution prove that [Velazquez]
carefully considered whether or not to kill and the consequences of his action.” We
disagree.
       CALCRIM No. 521, as given by the trial court, instructed the jury in relevant part:
“A defendant is guilty of first degree murder if the People have proved that he acted
willfully, deliberately, and with premeditation. The defendant acted willfully if he
intended to kill. The defendant acted deliberately if he carefully weighed the
considerations for and against his choice and, knowing the consequences, decided to kill.
The defendant acted with premeditation if he decided to kill before completing the act
that caused death.”
       On the third day of deliberations, the jury sent a note that quoted the sentence of
CALCRIM No. 521 containing the phrase “knowing the consequences” and asked: “In
the highlighted section, is it consequences for the defendant or for the victim?”
       The next day the trial court addressed the jury’s question. The prosecutor was
present and Velazquez’s counsel was on the telephone. The court held an off-the-record
discussion with counsel, which the court summarized on the record, as follows: The
night before the court had received a proposed answer from the prosecutor based on

                                             15
Cordero. “The jury in that case asked a question of the Court that is almost exactly the
same as the juror question here . . . and Cordero found that the Court should have
answered it in a substantive way rather than just referring the jurors back to the
instructions.” The trial court noted that prosecution’s draft instruction was drawn
“almost verbatim from the language in Cordero.”
       The court read the draft response: “The consequences contemplated in instruction
521 are those flowing from the act of killing. In this context, the law does not require
that a Defendant’s reflection specifically concern the consequences to the killer, the
victim, or any other particular thing. The killer need only reflect on some consequence of
the act about to be committed.”
       The court stated that Gonzalez’s counsel agreed with the draft response but
counsel for Velazquez did not. However, Velazquez’s counsel “did waive his right to
come in and argue it at this time, and instead he’s going to put his comments on the
record at the next appearance.” The court then stated its intention to give the jury the
response drafted by the prosecution and handed it to the bailiff. Less than two hours
later, the jury reached a verdict.
       Counsel for Velazquez thereafter put his objection on the record: “As I indicated,
I guess off the record technically, that we would object to any further instruction of the
jury. We would submit—we would say it was an impermissible pinpoint instruction
violative of my client’s due process rights under the Fourteenth Amendment of the U.S.
Constitution.” The court responded, “Thank you. That objection is noted.”
       The Attorney General contends that “Velazquez’s failure to contemporaneously
and specifically object to the court’s response forfeited this claim on appeal.” However,
the cases the Attorney General cites found forfeiture where a defendant consented to the
court’s proposed answer to a jury question. (People v. Rodrigues (1994) 8 Cal.4th 1060,
1193 [“Inasmuch as defendant both suggested and consented to the responses given by
the court, the claim of error has been waived”], disapproved on another ground in People

                                             16
v. Leon (2020) 8 Cal.5th 831, 848; People v. Dykes (2009) 46 Cal.4th 731, 798 [rejecting
claim of error in court’s response to jury question in part because “the answer to the
jury’s question was approved by defense counsel”].)
       Here, Velazquez’s counsel made an objection to the court’s proposed answer in a
discussion off the record but reserved his statement of grounds until his next appearance
in court. While in hindsight one may question the wisdom of this two-part approach, it
does not amount to forfeiture of the issue on appeal by failure to object. Moreover, we
conclude that the court’s definition of “consequences,” like any other instruction given to
the jury, may be reviewed even in the absence of an objection for the purpose of
determining if “the substantial rights of the defendant were affected thereby.” (§ 1259.)
       Even so, Velazquez’s claim fails on the merits. Velazquez agrees that the trial
court did not abuse its discretion by answering the jury’s question that “consequences”
meant consequences to the defendant or the victim. He argues that the court erred when
it “expounded unnecessarily on the meaning of consequences and adopted language in
Cordero.” According to Velazquez, this language was misleading and incorrect because
it included that the requisite reflection on the consequences of a killing could concern
“any other particular thing” and need only involve “some consequence.” Velazquez’s
position is that the court’s response wrongly informed the jury that considering an
“insignificant,” “trivial,” or “negligible” consequence would be sufficient reflection to
constitute “deliberation.” Such consequences, Velazquez maintains, do not “rise to the
level of the careful reflection for and against the defendant’s course of action,” but “will
require little reflection and not the careful weighing for and against killing that is required
to constitute ‘deliberation.’ ”
       Velazquez misses the point of the language from Cordero adopted by the trial
court. This language properly encompasses other consequences besides those pertaining
to the defendant or the victim. As the appellate court explained : “Homicides occur in
diverse factual settings and the thought processes invoked by assailants are varied; in

                                              17
many instances an assailant will contemplate consequences to both the victim and to his
or her own future. In other cases, the deliberation will simply invoke consequences to a
third party or even an idea or strongly held principle (e.g., politically or religiously
motivated assassinations).” (Cordero, supra, 216 Cal.App.3d at p. 281.)
       To impose a requirement that the “consequence” must rise to a certain level puts
the subject matter of the consequence over the reflection on killing that distinguishes first
degree murder. In the passage containing the language that Velazquez now challenges,
the court in Cordero further explained: “The ‘consequences’ contemplated in [the pattern
jury instruction] are those flowing from the act of killing—it is this act which must be
premised upon ‘reflection.’ It is this preexisting reflection that elevates murder to its
highest degree. Nowhere does the law require this reflection specifically to concern the
consequences to the killer, the victim, or any other particular thing. The killer need only
reflect on some consequence of the act about to be committed.” (Cordero, supra, 216
Cal.App.3d at p. 282.)
       Thus, it would have been insufficient for the trial court to answer the jury’s
specific question simply that consequences could be to the defendant or the victim. The
requisite reflection could involve a consequence to something besides the defendant or
the victim.
       We find Velazquez’s concern that the jury may consider reflection on some
minimal consequence sufficient for deliberation to be overblown. As the court told the
jury, reflection must concern consequences “flowing from the act of killing.” Killing is
an act incompatible with reflection on inconsequential matters.
       Moreover, the consequences the jury may consider flowing from the killing are all
those “established by the evidence.” (Cordero, supra, 216 Cal.App.3d at p. 283.) The
evidence here included Velazquez’s boast from jail to a gang associate that Gonzalez had
validated him in VBN because of Antonio’s murder. This is evidence that the
consequences Velazquez contemplated flowing from the killing were the benefit to

                                              18
Varrio Bosque Norteño and his status in the gang. Such consequences are not
insignificant, trivial or negligible.
       Given that the jury was confused as to whether the phrase “knowing the
consequences” in CALCRIM No. 521 referred to consequences to the defendant or
victim, it was appropriate for the trial court to inform the jury that the phrase referred to
consequences to the defendant, victim or some other consequence “flowing from the act
of killing.”
                                                  III
                                        Petitions for Rehearing
       The jury found both Gonzalez and Velazquez guilty on standalone counts of
criminal street gang activity in violation of section 186.22, subdivision (a). The jury also
found true two gang enhancements against Velazquez, i.e., that Velazquez committed
first degree murder at the direction of, for the benefit of, or in association with the VBN
criminal street gang (§ 186.22, subd. (b)(1)) and the special circumstance that Velazquez
was an active participant in VBN and carried out the murder to further the activities of
the criminal street gang. (§ 186.22, subd. (f), 190.2, subd. (a)(22).)10
       Under the amendments to section 186.22 made by Assembly Bill 333, we reverse
the gang participation convictions against Gonzalez and Velazquez and vacate the gang
enhancements against Velazquez.
       Assembly Bill 333 made a number of substantive changes to section 186.22 that
apply here. (People v. E.H. (2022) 75 Cal.App.5th 467, 477 (E.H.).) “Previously, the
statute defined a ‘criminal street gang,’ as ‘any ongoing organization, association, or




10     The jury also found true a gang enhancement that Gonzalez committed second
degree murder for the benefit of a criminal street gang. (§ 186.22, subd. (b)(1).) Since
we reverse Gonzalez’s murder conviction, the related enhancement is necessarily
reversed as well. (See People v. Leon (2008) 161 Cal.App.4th 149, 164, fn. 8.)

                                                  19
group of three or more persons . . . whose members individually or collectively engage in,
or have engaged in, a pattern of criminal gang activity.’ (Former section 186.22, subd.
(f), italics added.) Assembly Bill 333 narrowed the definition to ‘an ongoing, organized
association or group of three or more persons . . . whose members collectively engage in,
or have engaged in, a pattern of criminal gang activity.’ (Assem. Bill 333, § 3, revised
§ 186.22, subd. (f), italics added.)” (E.H., supra, at p. 477.) “[W]e read the term
‘collectively’ in a commonsense manner to mean what it says—committed by more than
one person.” (People v. Delgado (2022) 74 Cal.App.5th 1067, 1088 (Delgado).)
       Assembly Bill 333 also amended the definition of “pattern of criminal gang
activity.” (E.H., supra, 75 Cal.App.5th at p. 477.) Previously, under section 186.22,
former subdivision (e), “the prosecution needed to prove ‘only that those associated with
the gang had committed at least two offenses from a list of predicate crimes on separate
occasions within three years of one another.’ ” (E.H., at p. 477, fn. omitted, quoting
People v. Sek (2022) 74 Cal.App.5th 657, 665 (Sek).) “ ‘The offenses comprising a
pattern of criminal gang activity are referred to as predicate offenses.’ [Citation.]”
(People v. Rodriguez (2022) 75 Cal.App.5th 816, 822 (Rodriguez).) “Prior to Assembly
Bill 333, it was unnecessary to prove predicate offenses were gang related.” (Ibid., fn.
omitted.) “[T]he predicate offenses now must have been committed by two or more
‘members’ of the gang [and] must be proven to have ‘commonly benefited a criminal
street gang.’ ” (E.H., supra, at p. 477.)
       Further, Assembly Bill 333 added section 186.22, subdivision (g), which “requires
the prosecution to prove the benefit the gang derives from the predicate and current
offenses is ‘more than reputational.’ ” (E.H., supra, 75 Cal.App.5th at p. 478, citing
Stats. 2021, ch. 699, § 3.) Subdivision (g) of section 186.22 provides: “As used in this
chapter, to benefit, promote, further, or assist means to provide a common benefit to
members of a gang where the common benefit is more than reputational. Examples of a
common benefit that are more than reputational may include, but are not limited to,

                                             20
financial gain or motivation, retaliation, targeting a perceived or actual gang rival, or
intimidation or silencing of a potential current or previous witness or informant.” (Italics
added.)
       Thus, Assembly Bill 333 “adds new elements to the substantive offense and
enhancements in section 186.22—for example, by requiring proof that gang members
‘collectively engage’ in a pattern of criminal gang activity, that the predicate offenses
were committed by gang members, that the predicate offenses benefitted the gang, and
that the predicate and underlying offenses provided more than a reputational benefit to
the gang . . . .” (E.H., supra, 75 Cal.App.5th at p. 479; see also Sek, supra, 74
Cal.App.5th at p. 668.)
       Numerous courts have determined that the substantive changes to section 186.22
made by Assembly Bill 333 apply retroactively to all cases in which the judgment is not
final, “because the changes ‘redefine, to the benefit of defendants, conduct subject to
criminal sanctions.’ ” (E.H., supra, 75 Cal.App.5th at p. 478; see also People v. Lopez
(2021) 73 Cal.App.5th 327, 343-344; Delgado, supra, 74 Cal.App.5th at p. 1087;
Rodriguez, supra, 75 Cal.App.5th at p. 822 [“Assembly Bill 333 amended section 186.22
to, in various respects, increase the evidentiary burden necessary to prove a gang-related
crime enhancement. We conclude the amendment is ameliorative and applies
retroactively to cases not yet final on appeal”].) The judgments against Gonzalez and
Velazquez involving section 186.22 are not final. (See People v. Vieira, supra, 35
Cal.4th at p. 306 [“ ‘[A] judgment is not final until the time for petitioning for a writ of
certiorari in the United States Supreme Court has passed’ ”].)
       Gonzalez and Velazquez contend, and we agree, that the gang evidence presented
at trial was insufficient to support the gang convictions and enhancements under section
186.22, as amended by Assembly Bill 333. As noted above, the prosecution offered
Investigator Moe as a gang expert to testify regarding “ ‘predicate offenses,’ ” i.e., other
crimes involving active VBN members. The first of these was Gonzalez’s prior felony

                                              21
conviction for the offenses of (1) conspiracy to commit assault with a deadly weapon
with a gang enhancement; and (2) criminal street gang activity. The trial court admitted
as an exhibit a certified copy of the record of conviction. Each of the charges against
Gonzalez were resolved by a no contest plea. While numerous defendants were named in
the operative complaint, there was no evidence presented that Gonzalez committed the
offenses collectively with other gang members for the common benefit of the VBN gang.
(See Rodriguez, supra, 75 Cal.App.5th at p. 823; People v. Lopez, supra, 73 Cal.App.5th
at p. 345.)
       Moe also testified to a second predicate offense involving the conviction of
Mitchell Alan Contreras of three counts of assault with a firearm, including gang and
firearm enhancements. The information included in the certified record of Contreras’s
conviction admitted as an exhibit by the trial court named only Contreras as a defendant.
The case was also resolved by a no contest plea. Moe did not testify that any other gang
member was involved in the crimes, hence there was no evidence of collective criminal
activity. (See Delgado, supra, 74 Cal.App.5th at p. 1090.)11
       Moe also testified regarding the importance of respect to VBN and that VBN gang
members commit provoked and unprovoked assaults to earn “respect.” Moe explained
that VBN gang members engage in intimidating conduct intended to induce fear in the
community to ensure community members would not testify or cooperate with law
enforcement against the gang. The prosecutor posed hypotheticals to Moe that focused
on actions by VBN gang members taken in response to disrespect and for the purpose of
maintaining respect. This evidence raises the possibility that the jury concluded that the




11     Since to prove a pattern of criminal activity required evidence of two predicate
offenses, the prosecution’s inability to provide valid evidence of either predicate would
be a sufficient basis to reverse the gang crimes and enhancements. (See Delgado, supra,
74 Cal.App.5th at p. 1090, fn. 18.)

                                            22
prosecution had proved a pattern of gang activity based on acts that merely benefited the
reputation of VBN. (See Sek, supra, 74 Cal.App.5th at p. 669; E.H., supra, 75
Cal.App.5th at p. 480.)
       The Attorney General concedes that Velasquez’s criminal street gang activity
convictions and the true findings on his gang enhancements should be reversed under
Assembly Bill 333, with the exception of the gang-murder special circumstance under
section 190.2, subdivision (a)(22).
       Section 190.2, subdivision (a)(22) was enacted in March 2000 by a voter
referendum, Proposition 21. (People v. Shabazz (2006) 38 Cal.4th 55, 64-65.) The
Attorney General contends that changes Assembly Bill 333 made to the definition of
“ ‘pattern of criminal gang activity’ ” (§ 186.22, subd. (e)) and “ ‘criminal street gang’ ”
(§ 186.22, subd. (f)) constituted an unconstitutional amendment of section 190.2,
subdivision (a)(22), which incorporates these definitions.12 (See Cal. Const., art. II, § 10,
subd. (c) [“The Legislature . . . may amend or repeal an initiative statute by another
statute that becomes effective only when approved by the electors unless the initiative
statute permits amendment or repeal without their approval”].) Proposition 21 permits
amendment by a two-thirds vote of both houses of the Legislature. (People v. Rojas
(2022) 80 Cal.App.5th 542, 551, review granted Oct. 19, 2022, S275835 (Rojas).)
Assembly Bill 333 was not passed by a two-thirds vote. (Rojas, supra, at pp. 553, 555.)
       The Attorney General argues that by narrowing these definitions, Assembly Bill
333 narrowed the scope of section 190.2—which incorporates section 186.22,




12     Section 190.2 provides that the punishment for a person convicted of first degree
murder is the death penalty or life without parole if certain “special circumstances” are
found true, including “[t]he defendant intentionally killed the victim while the defendant
was an active participant in a criminal street gang, as defined in subdivision (f) of section
186.22, and the murder was carried out to further the activities of the criminal street
gang.” (§ 190.2, subd. (a)(22), italics added.)

                                             23
subdivision (f), defining a “criminal street gang,” which in turn incorporates the “pattern
of gang activity” language in section 186.22, subdivision (e)—thereby “it appears” that it
amended section 190.2 without the two-thirds vote of both houses of the Legislature
required by Proposition 21. (Rojas, supra, 80 Cal.App.5th at p. 555, rev.gr.)
       Velazquez disagrees, asserting that Assembly Bill 333 “did not amend the
language of section 190.22[, subdivision] (a)(22), only the definition of a criminal street
gang,” and “the electorate in enacting Proposition 21 did not freeze the definition of a
criminal street gang” as of 2000, when Proposition 21 was adopted. We agree with
Velazquez.
       Courts are split on this issue. The Attorney General relies on Rojas, in which a
divided panel of the Fifth District concluded that Assembly Bill 333 “would reduce the
scope of murders punishable under section 190.2, subdivision (a)(22)” and thus it “ ‘takes
away’ [citation] from Proposition 21.” (Rojas, supra, 80 Cal.App.5th at p. 554, rev.gr.)
“A legislative enactment amends an initiative if it ‘prohibits what the initiative
authorizes, or authorizes what the initiative prohibits.’ [Citation.] A legislative
enactment also amends an initiative ‘by taking away from it.’ [Citations.] [¶]
Consequently, a legislative enactment can be deemed an amendment to an initiative, even
when it does not change the specific language enacted by the initiative itself.
[Citations.]” (Id. at pp. 553-554.) The Rojas court further concluded that punishment of
the crime is not distinct from the definition of the crime. (Id. at pp. 555-557 [“Since
punishment is the application of a criminal penalty to a particular universe of conduct,
narrowing that universe effects a change in punishment with respect to the newly
excluded conduct. This is true even when the penalty attached to the remaining conduct
remains unchanged”], rejecting People v. Superior Court (Gooden) (2019) 42
Cal.App.5th 270.)
       Velazquez, on the other hand, relies on People v. Lee (2022) 81 Cal.App.5th 232,
review granted October 19, 2022, S275449 (Lee). In Lee, Division Four of the Second

                                             24
District concluded “that in enacting Proposition 21, the voters did not contemplate a time-
specific incorporation of the then-current version of section 186.22, subdivision (f), into
the gang-murder special-circumstance statute.” (Lee, supra, at p. 241.) The court noted
that the Legislature originally enacted section 186.22, subdivision (f) in 1987. (Lee, at p.
242.) While Proposition 21 made a number of changes to other provisions of section
186.22, “the voters reenacted section 186.22, subdivision (f) without substantive change.”
(Lee, at p. 242.) “As such, subdivision (f) of section 186.22 cannot be deemed ‘among
the initiative’s statutory provisions’ made immune from legislative amendment by force
of article II, section 10 of the state Constitution.” (Lee, at p. 242.) The court also
observed that Proposition 21 included provisions freezing statutory definitions, e.g., in
amendments to the Three Strikes law, but not in section 186.22, subdivision (f). (Lee, at
pp. 242-243.)
       The court in Lee further explained that legislation that concerns the same subject
matter as an initiative is not necessarily an amendment. (Lee, supra, 81 Cal.App.5th at p.
243, rev.gr.) The Legislature is free to address a “ ‘ “ ‘ “related but distinct area” ’ ” ’ ”
or a matter that an initiative measure “ ‘ “ ‘does not specifically authorize or
prohibit.’ ” ’ ” (Lee, at p. 243.) The court reasoned that Assembly 333 does not prohibit
what Proposition 21 authorizes or authorize what Proposition 21 prohibits. (Lee, at p.
243.) “[T]he initiative was aimed in pertinent part at increasing the sentences for ‘gang-
related’ felonies and murder. There was no distinction suggesting that what constitutes a
‘gang-related’ murder was frozen in time for section 190.2, subdivision (a)(22), but what
constitutes a ‘gang-related’ felony for section 186.22 was not.” (Lee, at p. 244.)13
Applying Assembly Bill 333 to the section 186.22, subdivision (f) reference in section



13      The Attorney General acknowledges that “considerable confusion” is likely to
result if there are different definitions of “pattern of criminal gang activity” and “criminal
street gang” for a gang-murder special circumstance versus a felony gang enhancement.

                                              25
190.22 does not change the increased punishments for gang-related murder. (Lee, at p.
244.) Assembly Bill 333 “simply refines the concept of what constitutes a ‘gang-related’
murder,” because “the original definition of a criminal street gang was not narrowly
focused on punishing true gang-related crimes,” and tended to lump people into a gang
based on their family members or neighborhoods and even mischaracterizing social
networks formed to suppress gangs as gangs. (Lee, at p. 244, 245.) The court concluded
“the term ‘criminal street gang’ as incorporated in the gang-murder special circumstance
statute was ‘intended to conform at all times’ and ‘remain permanently parallel’ to
section 186.22.” (Lee, at p. 245.)
       In People v. Lopez (2022) 82 Cal.App.5th 1 (Lopez), relying on Lee, a panel of
justices from the Fifth District different from the one that decided Rojas rejected a similar
argument from the Attorney General that Assembly Bill 333 improperly amended the
gang conspiracy statute, section 182.5, enacted as part of Proposition 21.14 The court
determined there was no time-specific provision in Proposition 21 for section 182.5 as
there was for other provisions of the criminal law. (Lopez, supra, at pp. 23-24.) The
court concluded, “[W]e agree with Lee’s conclusion that ‘the electorate clearly knew how
to express the intent to freeze a statutory definition,’ ” and “[t]he absence of such time-
specific language in section 182.5 leads to our rejection of the People’s claim.” (Lopez,
at pp. 24-25.)




14      Section 182.5 provides in relevant part that “any person who actively participates
in any criminal street gang, as defined in subdivision (f) of Section 186.22, with
knowledge that its members engage in or have engaged in a pattern of criminal gang
activity, as defined in subdivision (e) of Section 186.22, and who willfully promotes,
furthers, assists, or benefits from any felonious criminal conduct by members of that gang
is guilty of conspiracy to commit that felony . . . .”

                                             26
       We likewise agree with the reasoning in Lee and Lopez. Applying Assembly Bill
333, the section 190.2, subdivision (a)(22) special circumstance found true against
Velazquez must be reversed.
       For the foregoing reasons, we reverse the gang crime convictions and vacate the
true findings on the gang-murder special circumstance and gang enhancements. We
remand the case to allow for retrial should the prosecutor so choose. (Sek, supra, 74
Cal.App.5th at p. 669; Delgado, supra, 74 Cal.App.5th at p. 1091; E.H., supra, 75
Cal.App.5th at p. 480.)
                                       DISPOSITION
       Gonzalez’s murder conviction on count 1 is reversed, including the related finding
as to the associated section 186.22, subdivision (b)(1) enhancement. Gonzalez’s
conviction on count 2 (§ 186.22, subd. (a)) is reversed. We remand the matter to the trial
court with instructions that the People may, if they choose, retry Gonzalez on count 1,
including the enhancement under section 186.22, subdivision (b)(1), as well as on count 2
(§ 186.22, subd. (a)), within the time limit prescribed by law. If the People choose not to
retry, the trial court is directed to impose an appropriate disposition.
       Velazquez’s conviction on count 2 is reversed and the section 186.22, subdivision
(b)(1) enhancement and gang-murder special circumstance under sections 186.22,
subdivision (f), and 190.2, subdivision (a)(22) are vacated. We remand the matter to the
trial court with instructions that the People may, if they choose, retry Velazquez on count
2 (§ 186.22, subd. (a)) and the gang enhancements and gang-murder special circumstance
on count 1. If the People choose not to retry, the trial court is directed to resentence
Velazquez on count 1.




                                              27
      The judgment is otherwise affirmed.


                                                 KRAUSE   , J.



We concur:



     MAURO               , Acting P. J.




     EARL                , J.




                                            28